Citation Nr: 1814236	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-62 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for prostate cancer status post radical prostatectomy, including the issue of whether the reduction from 100 percent to 20 percent was proper.


ATTORNEY FOR THE BOARD

A. Gibson










INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from July 1968 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since been transferred to the St. Petersburg, Florida, RO.

In April 2017, the Board remanded these issues for additional development.
 
In this decision, the Board restores the Veteran's 100 percent rating for prostate cancer status post radical prostatectomy.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's symptoms of his prostate cancer status post radical prostatectomy have improved his ability to function under the ordinary conditions of work and life.


CONCLUSION OF LAW

The reduction of his prostate cancer status post radical prostatectomy was not proper.  The rating is restored.  38 U.S.C. § 5112 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.115b, DC 7528 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating reduction

In April 1997, the Veteran was granted service connection for prostate cancer status post radical prostatectomy, effective November 7, 1996, and rated as 100 percent disabling under diagnostic code (DC) 7528.  In December 2015, the RO reduced the evaluation for the Veteran's prostate cancer status post prostatectomy to 20 percent, effective March 1, 2016. 

Under DC 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disorder is rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), DC 7528.

DC 7528 also provides that any change in evaluation based on an examination shall be subject to the provisions of 38 C.F.R. § 3.105(e), which outlines the due process requirement for reduction of rating.  Therefore, as a preliminary matter, the Board must ensure compliance with the due process requirements of reduction of rating before addressing the merits of the claim.  Importantly, the Board notes that this rating was in effect for nearly 20 years prior to its reduction.  Because of the failure of the RO to schedule the "mandatory" examination until 2013-over 15 years later-the provisions of 38 C.F.R. § 3.344 also apply.  Under Section 3.344, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished only when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. §  3.344(a).

In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

The Board finds the rating reduction in this case complies with the due process requirements of 38 C.F.R. § 3.105(e).  However, the evidence does not show an actual improvement in the Veteran's ability to function.  Id.  The rating will therefore be restored.

The Veteran underwent VA examinations in January 2013 and September 2017.  Both examinations showed that the Veteran's prostate cancer went into remission after treatment, and that the has not had reoccurrence or metastasis.  The Board finds these examinations adequate and highly probative.  However, the issue is whether there has been an actual improvement in ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  Here, the evidence shows that he was recommended a radical prostatectomy based upon his PSA, and the record does not show any urological symptoms at the time of his cancer diagnosis or his prostatectomy.  Since the surgery, he has had voiding dysfunction, including incontinence and nocturia.  At the time of his January 2013 VA examination, he was noted to have incontinence only when coughing, which the Veteran clarified in a statement was very frequent due to his allergies.  At the time of his September 2017 VA examination, he was complaining of constant incontinence, with a need to change the pad at least five times a day, and at least two times at night.  

In short, this evidence does not rise to the level of preponderance of the evidence showing improvement in the ability to function under the ordinary functions of work and life.  See Brown, 5 Vet. App. at 421.  Thus, the rating reduction was not warranted.  Accordingly, the Veteran's 100 percent rating is restored.  

The Board is cognizant of the unique facts of this case and, it is it light of these facts, that the Board finds a reduction is not proper.  The Board has considered the policy consideration underlying the special rules related to reductions.  Considering the procedural history of this appeal, to include that the 100 percent rating was in effect for almost 20 years, and the evidence that the disability continues to have a severe impact on his daily functioning, the Board finds that the reduction was not proper.

ORDER

The Veteran's 100 percent rating for prostate cancer status post radical prostatectomy is restored.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


